IN THE SUPREME COURT OF TEXAS

                                 No. 09-0357

                         IN RE  JOHN LELAND, D.D.S.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for stay, filed April  30,  2009,  is
granted.   The deposition of John Leland, D.D.S., in Cause No.  CVDV-05-281,
styled George C. Brandal and Ruth L. Brandal vs.  John  Leland,  D.D.S.,  in
the 216th District  Court  of  Bandera  County,  Texas,  is  stayed  pending
further order of this Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus on or  before  3:00  p.m.,  May  11,
2009.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this April 30, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk